UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1271


WALTER EMANUEL ELLMAN, JR.,

                Debtor - Appellant,

          v.

MARC H. BAER,

                Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cv-03428-JKB; 12-38887-DER)


Submitted:   July 19, 2012                  Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Emanuel Ellman, Jr., Appellant Pro Se.   Marc H. Baer,
WALDMAN, GROSSFELD, APPEL & BAER, PA, Reisterstown, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Walter     Emanuel   Ellman,       Jr.,     appeals      the     district

court’s     order   affirming     the   bankruptcy       court’s      determination

that his tax refund was property of his bankruptcy estate and

ordering him to turn over to the trustee $4,615 of the funds.

We   have   reviewed     the   record     and   find     no    reversible       error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court.                        Ellman v.

Baer,    Nos.   1:11-cv-03428-JKB;        10-38887-DER         (D.    Md.     Feb.   1,

2012).      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented      in    the     materials

before    the   court    and   argument     would      not    aid    the    decisional

process.



                                                                              AFFIRMED




                                        2